Exhibit 10.10
SECOND AMENDMENT TO CREDIT AGREEMENT
     SECOND AMENDMENT TO CREDIT AGREEMENT dated as of January 27, 2011 (this
“Amendment”), by and among METALICO, INC., a Delaware corporation, AMERICAN
CATCON, INC., a Texas corporation, FEDERAL AUTOCAT RECYCLING, L.L.C., a New
Jersey limited liability company, HYPERCAT COATING LIMITED LIABILITY COMPANY, a
New Jersey limited liability company, MAYCO INDUSTRIES, INC., an Alabama
corporation, METALICO AKRON, INC., an Ohio corporation, METALICO ALUMINUM
RECOVERY, INC., a New York corporation, METALICO BUFFALO, INC., a New York
corporation, METALICO NIAGARA, INC., a New York corporation, METALICO NILES,
INC., an Ohio corporation, METALICO PITTSBURGH, INC., a Pennsylvania
corporation, METALICO ROCHESTER, INC., a New York corporation, METALICO
SYRACUSE, INC., a New York corporation, METALICO TRANSFER, INC., a New York
corporation, METALICO TRANSPORT, INC., a New York corporation, METALICO
YOUNGSTOWN, INC., a Delaware corporation, SANTA ROSA LEAD PRODUCTS, INC., a
California corporation, TOTALCAT GROUP, INC., a Delaware corporation, TRANZACT
CORPORATION, a Delaware corporation, and WEST COAST SHOT, INC., a Nevada
corporation (each individually, “Borrower” and collectively, “Borrowers”) as
Borrowers, the other Loan Parties party thereto, the Lenders party thereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, and RBS BUSINESS CAPITAL, a
division of RBS ASSET FINANCE, INC., a subsidiary of RBS CITIZENS, N.A., as
Documentation Agent.
PRELIMINARY STATEMENTS:
     (1) The Borrowers, the other Loan Parties, the Lenders, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, and RBS BUSINESS CAPITAL, a division of RBS
ASSET FINANCE, INC., a subsidiary of RBS CITIZENS, N.A., as Documentation Agent,
are parties to that certain Credit Agreement dated as of February 26, 2010 (as
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.
     (2) The Borrowers have requested that Administrative Agent and the Lenders
amend certain provisions of the Credit Agreement to, among other things, provide
for (i) the consummation of the purchase of all outstanding equity interests of
Goodman Services, Inc. under a Stock Purchase Agreement dated January 24, 2011
(“Goodman SPA”) among the stockholders of Goodman Services, Inc. as sellers and
Metalico, Inc. as buyer (“Goodman Acquisition”); (ii) the purchase of real
property located in the vicinity of Buffalo New York and more specifically
described in that Purchase and Sale Agreement dated October 11, 2011 (“PSA”), as
amended, between Metalico, Inc. and Great Lakes Industrial Development, LLC;
(iii) the purchase of a shredder to be utilized in the Borrowers’ business which
will be located on the real property described in the PSA and (iv) such other
matters set forth herein. Administrative Agent and the Lenders have agreed, in
accordance with Section 9.02(b) of the Credit Agreement and subject to the terms
and conditions hereinafter set forth, to amend the Credit Agreement as
hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the sufficiency and the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
     SECTION 1. Definitions. Capitalized words and phrases used herein without
definition shall have the respective meanings ascribed to such words and phrases
in the Credit Agreement.
     SECTION 2. Amendments to Credit Agreement. Upon, and subject to, the
occurrence of the Effective Date (as defined in Section 3 below), the Credit
Agreement is hereby amended as follows:
     2.1 As of the date hereof, the following definitions contained in
Section 1.01 of the Credit Agreement are hereby amended and/or added as
applicable:
          “Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurodollar Revolving Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as
the case may

 



--------------------------------------------------------------------------------



 



be:

                              ABR Spread   Eurodollar Spread   Commitment Fee
Rate
Revolving Loan
    1.25 %     3.25 %     .375 %
Term Loan
    2.00 %     3.75 %        

          “Availability Block” means an amount equal to $4,000,000 which shall
be reduced by $1,000,000 on each date that the principal amount of the Term Loan
advanced for the purchase of the shredder under Section 2.01(c) is reduced by
one-third of the original principal advanced (by way of example, the
Availability Block will be $3,000,000 when the principal amount of the Term Loan
is $6,000,000 and then $2,000,000 when the principal is reduced to $3,000,000).
          “Borrowing Base” means, at any time, the sum of (a) up to 85% of the
Borrowers’ Eligible Accounts at such time, plus (b) the lesser of (i) up to 60%
of the Borrowers’ Eligible Inventory, valued at the lower of cost or market
value, determined on a first-in-first-out basis, at such time and (ii) the
product of 85% multiplied by the Net Orderly Liquidation Value percentage
identified in the most recent inventory appraisal ordered by the Administrative
Agent multiplied by the Borrowers’ Eligible Inventory, valued at the lower of
cost or market value, determined on a first-in-first-out basis, at such time,
minus (c) Reserves related to the Borrowers, minus (d) the Availability Block.
The maximum amount of Inventory which may be included as part of the Borrowing
Base is $31,500,000. The Administrative Agent may, in its Permitted Discretion,
reduce the advance rates set forth above, adjust Reserves or reduce one or more
of the other elements used in computing the Borrowing Base.
          “Capital Expenditures” means, without duplication, any expenditure to
expend money for any purchase or other acquisition of any asset which would be
classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP.
          “Commitment” means, with respect to each Lender, the sum of such
Lender’s Revolving Commitment, Term Loan Commitment and additional Term Loan
under this Agreement as amended by the Second Amendment to this Agreement dated
January 27, 2011, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder. The initial amount of each
Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.
          “Convertible Notes” means the Convertible Notes dated as of May 1,
2008 due 2028 issued by Metalico, Inc. in the original aggregate principal
amount of $100,000,000.
          The definition of Fixed Charges is amended by adding the following
component to the calculation thereof: “any liability payments made by Borrowers
under the non-compete provisions of the Goodman SPA or related documents that
are not expensed in the Borrowers’ consolidated income statements, shall be
added to Fixed Charges.”
          “Maturity Date” means the earliest of (i) January 23, 2014,
(ii) 90 days prior to the date in which the holders of the Convertible Notes
have a right to require Metalico, Inc. to redeem any portion of the Convertible
Notes and (iii) any earlier date on which the Commitments are reduced to zero or
otherwise terminated pursuant to the terms hereof.
          “Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Section 2.09 and (b) assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Commitments is Seventy Million Dollars ($70,000,000).

2



--------------------------------------------------------------------------------



 



     2.2 As of the date hereof, Section 2.01 of the Credit Agreement is hereby
amended to add the following sub-section (c):
               and (c) an additional Term Loan to the Borrowers in an amount not
to exceed Nine Million Dollars ($9,000,000) for the sole purpose of acquiring a
shredder to be identified under a contract between one or more Loan Parties and
a third Person for the purchase and installation of same (including all soft
costs including, without limitation, taxes, delivery, storage and installation
charges) which terms, conditions, advances and repayment will be satisfactory to
the Administrative Agent and Lenders. The Borrowers will have a maximum nine
(9) month period to draw on the Term Loan from the date of the execution and
delivery of the shredder purchase contract with interest to be charged at the
current Term Loan rate and amortized over thirty six (36) months with payment in
full due on the Maturity Date. The additional Term Loan transaction will be
documented as a Credit Agreement amendment by the Administrative Agent at the
time of purchase of the shredder.
     2.3 As of the date hereof, Section 5.01(h) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
     (h) as soon as available but in any event within 15 days of the end of each
calendar month (provided, however, in the event Borrower’s Availability is less
than $7,000,000 such reporting shall be delivered within 3 days of the end of
each calendar week), and at such other times as may be requested by the
Administrative Agent, as of the period then ended, all delivered electronically
in a text formatted file acceptable to the Administrative Agent:
     2.4 As of the date hereof, Section 6.01(k) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
          (k) other unsecured Indebtedness in an aggregate principal amount not
exceeding $10,000,000 at any time outstanding.
     2.5 As of the date hereof, Section 6.04(k) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
     (k) Acquisitions, provided that (i) no Default or Event of Default exists
before or would exist immediately after giving effect thereto; (ii) the purchase
price of the Acquisition does not exceed $13,000,000 per Acquisition or
$15,000,000 per annum; (iii) Availability minus the Availability Block is
$10,000,000 or more at the time of the Acquisition; and (iv) the Acquisition has
a positive impact on EBITDA. Any seller financing that may be associated with
the transactions contemplated under this subsection (k) shall be subject to
satisfactory subordination agreements, a minimum Fixed Charge Coverage Ratio and
minimum Availability as the Administrative Agent shall determine at such time;
     2.6 As of the date hereof, Section 6.04(m) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
          (m) investments in joint ventures or similar arrangements not to
exceed $1,000,000 in the aggregate per annum. For the avoidance of doubt, the
$1,000,000 cap under this sub-section is a sublimit of the Acquisition
limitations set forth in Section 6.04(k) herein.
     2.7 As of the date hereof, Section 6.08(b) of the Credit Agreement is
hereby amended by adding (vi) as follows:
          (vi) payment of principal under the Convertible Notes of up to
$5,000,000 in the aggregate provided at the time and after giving effect to such
payment, (i) the Fixed Charge Coverage Ratio shall not be less than 1.25 to 1.0
and (ii) Availability shall not be less than $15,000,000.
     2.8 As of the date hereof, Section 6.12 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

3



--------------------------------------------------------------------------------



 



          Section 6.12. Capital Expenditures. The Borrowers will not, nor will
it permit any Subsidiary to, incur or make any Capital Expenditures in excess of
$22,000,000 for fiscal year 2011 and thereafter $10,000,000 per annum.
     2.9 As of the date hereof, Section 9.01(ii) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
(ii) if to the Administrative Agent, the Issuing Bank or the Swingline Lender,
to JPMorgan Chase Bank, N.A. at:
270 Park Avenue
New York, New York 10017
Attention: Account Executive for Metalico, Inc.
Facsimile No:                            
Email:                                         
     SECTION 3. Conditions of Effectiveness of Amendment. Section 2 of this
Amendment and the amendments to the Credit Agreement set forth therein shall
become effective on the date (the “Effective Date”) when each of the conditions
set forth in this Section 3 shall have been satisfied:
     (a) Execution of Counterparts. The Administrative Agent shall have received
original counterparts of this Amendment executed by the Borrowers, the other
Loan Parties, and the Lenders.
     (b) Payment of Expenses. The Borrowers shall have paid all costs and
expenses (including the reasonable fees and expenses of counsel to the
Administrative Agent) incurred by the Administrative Agent in connection with
the preparation, negotiation and execution of this Amendment and such other
documents required to effect this Amendment, or otherwise required to be paid
under the Loan Documents and remaining outstanding on or prior to the date of
this Amendment, in each case for which the invoice for such fees and expenses
shall have been presented to the Borrower Representative.
     (c) Payment of Fees. The Borrowers shall have paid an amendment fee to the
Administrative Agent for the ratable benefit of the Lenders in the amount of
$110,000 which fee shall be deemed fully earned and non-refundable upon
execution of this Amendment.
     (d) Officer’s Certificate. The Administrative Agent shall have received a
certificate of the Borrower Representative, signed on behalf of each Loan Party
by an authorized representative, dated the date of this Amendment (the
statements made in which certificate shall be true on and as of the effective
date of this Amendment), certifying as to (i) the truth and accuracy of the
representations and warranties contained in this Amendment and the Loan
Documents as though made on and as of the Effective Date, and (ii) the absence
of any event occurring and continuing, or resulting from the execution and
delivery of this Amendment, that constitutes a Default.
     (e) Closing Availability. After giving effect to all Borrowings to be made
on the Effective Date and payment of all fees and expenses due hereunder, and
with all of the Loan Parties’ indebtedness, liabilities, and obligations
current, the Borrowers’ Availability shall not be less than $15,000,000.
     (f) Other Documents. Any and all other documents, instruments, writings,
joinders (including without limitation, a Negative Pledge joinder regarding the
real property under the PSA), resolutions, opinions, agreements and information
as Administrative Agent may require, all of which must be in substance and form
acceptable to the Administrative Agent in its sole discretion, including without
limitation, true, complete and correct copies of the Goodman SPA, the PSA and
related documents.
     SECTION 4. Representations and Warranties. Each Loan Party represents and
warrants as follows:

4



--------------------------------------------------------------------------------



 



     (a) Except as previously disclosed in writing to the Administrative Agent:
(i) the representations and warranties made by such Loan Party herein, in the
Loan Agreement and in each other Loan Document and certificate or other writing
delivered to the Administrative Agent on or prior to the Effective Date shall be
correct and accurate on and as of the Effective Date as though made on and as of
such date (except to the extent that such representations and warranties
expressly relate solely to an earlier date in which case such representations
and warranties shall be true and correct on and as of such date); and (ii) no
Default or Event of Default shall have occurred and be continuing on the
Effective Date or would result from this Amendment becoming effective in
accordance with its terms.
     (b) Each of the Loan Parties (i) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (ii) has
all requisite power and authority to execute, deliver and perform this
Amendment, and to perform the Loan Agreement, as amended hereby and each other
Loan Document, and (iii) is duly qualified to do business and is in good
standing in each jurisdiction where the failure to be so qualified and in good
standing could reasonably be expected to have a Material Adverse Effect.
     (c) The execution, delivery and performance by each Loan Party of this
Amendment, and the performance by each such Loan Party of the Loan Agreement, as
amended hereby and each other Loan Document, (i) have been duly authorized by
all necessary action, (ii) do not and will not contravene such Loan Party’s
charter or by-laws, any applicable law or any contractual restriction binding on
or otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any lien or other encumbrance (other than
pursuant to any Loan Documents) upon or with respect to any of its properties,
and (iv) do not and will not result in any suspension, revocation, impairment,
forfeiture or nonrenewal of any permit, license, authorization or approval
applicable to its operations or any of its properties.
     (d) No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or agency or other regulatory body is
required in connection with the due execution, delivery and performance by such
Loan Party of this Amendment, or for the performance of the Loan Agreement, as
amended hereby.
     (e) This Amendment, the Loan Agreement, as amended hereby, and each other
Loan Document to which such Loan Party is a party is a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except as such enforceability may be limited by equitable
principles or by or subject to any bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally.
     (f) Any Accounts and Inventory acquired by Metalico, Inc. pursuant to the
Goodman Acquisition shall not be included in the Borrowing Base for purposes of
calculating Loan advances until such time as the Administrative Agent has
completed its examination of the Goodman Acquisition Accounts and Inventory and
are otherwise in compliance with the eligibility requirements as such in
accordance with the Credit Agreement.
     (g) The proceeds of the additional Term Loan set forth herein shall be used
exclusively for the purchase of a shredder. To the extent available, the
Borrowers may utilize advances under the Revolving Loan to fund the purchase of
(i) the Goodman Acquisition and (ii) the real property under the SPA, provided
the Borrowers deliver to the Administrative Agent such information as to the
advances applied to fund that portion of the Goodman Acquisition and the real
property under the SPA. The Borrowers will provide the Administrative Agent any
and all documentation, including without limitation, a purchase contract with
respect to the Borrowers’ anticipated purchase of a shredder in a reasonable
time prior to its execution and delivery, which shall be satisfactory to the
Administrative Agent in its discretion.
     SECTION 5. Reference to and Effect on the Credit Agreement and the Loan
Documents.
     (a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit

5



--------------------------------------------------------------------------------



 



Agreement, and each reference in each of the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, in each
case, as amended by this Amendment.
     (b) The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment are, and shall continue to be, in full
force and effect and are hereby in all respects ratified and confirmed. Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Loan Parties under the Loan Documents.
     (c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Loan Document.
     SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier,
facsimile or other electronic transmission (i.e. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.
     SECTION 7. Headings. Section headings are for convenience of reference
only, and are not part of, and are not to be taken into consideration in
interpreting, this Amendment.
     SECTION 8. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
     SECTION 9. Release. Each Borrower hereby absolutely and unconditionally
releases and forever discharges the Administrative Agent, the Lenders, and any
and all participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all known claims, demands or causes of action
of any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which any
Borrower has had, now has or has made claim to have against any such person for
or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Amendment, whether
such claims, demands and causes of action are matured or unmatured.
[Remainder of this page intentionally left blank.]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            BORROWERS:

METALICO, INC.
AMERICAN CATCON, INC.
FEDERAL AUTOCAT RECYCLING, L.L.C.
HYPERCAT COATING LIMITED LIABILITY COMPANY
MAYCO INDUSTRIES, INC.
METALICO AKRON, INC.
METALICO ALUMINUM RECOVERY, INC.
METALICO BUFFALO, INC.
METALICO NIAGARA, INC.
METALICO NILES, INC.
METALICO PITTSBURGH, INC.
METALICO ROCHESTER, INC.
METALICO SYRACUSE, INC.
METALICO TRANSFER, INC.
METALICO TRANSPORT, INC.
METALICO YOUNGSTOWN, INC.
SANTA ROSA LEAD PRODUCTS, INC.
TOTALCAT GROUP, INC.
TRANZACT CORPORATION
WEST COAST SHOT, INC.
      By           /s/ Michael J. Drury             Michael J. Drury       
    Authorized Representative     

 



--------------------------------------------------------------------------------



 



            OTHER LOAN PARTIES (LOAN GUARANTORS):

ABBY BURTON, LLC
ALLISON MAIN, LLC
ELIZABETH HAZEL LLC
ELLEN BARLOW, LLC
GENERAL SMELTING & REFINING, INC.
GULF COAST RECYCLING, INC.
MEGAN DIVISION, LLC
MELINDA HAZEL LLC
METALICO AKRON REALTY, INC.
METALICO ALABAMA REALTY, INC.
METALICO-COLLEGE GROVE, INC.
METALICO COLLIERS REALTY, INC.
METALICO GULFPORT REALTY, INC.
METALICO NEVILLE REALTY, INC.
METALICO SYRACUSE REALTY, INC.
METALICO TRANSFER REALTY, INC.
OLIVIA DEFOREST, LLC
RIVER HILLS BY THE RIVER, INC.
METALICO-GRANITE CITY, INC.
HYPERCAT DMG, L.L.C.
      By           /s/ Michael J. Drury             Michael J. Drury       
    Authorized Representative     

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., individually, as
Administrative Agent, Issuing Bank and Swingline Lender
      By          /s/ Jennifer Heard             Name: Jennifer Heard       
    Title: Senior Vice President        RBS BUSINESS CAPITAL, a division of RBS
ASSET
FINANCE, INC., a subsidiary of RBS CITIZENS, N.A.,
individually, and as Documentation Agent
      By           /s/ David Slattery             Name: David Slattery       
    Title: Assistant Vice President        CAPITAL ONE LEVERAGE FINANCE CORP.
      By           /s/ Jon Oldham             Name: Jon Oldham            Title:
Senior Vice President     

 



--------------------------------------------------------------------------------



 



COMMITMENT SCHEDULE

                                                      Term Loan                
    Initial Term     Commitment             Revolving     Loan     (Second      
  Lender   Commitment     Commitment     Amendment)     Commitment  
JPMorgan Chase Bank, N.A.
  $ 32,307,692.31     $ 2,666,666.77     $ 4,153,846.15     $ 39,128,205.23  
RBS Business Capital, a division of RBS Asset Finance, Inc., a subsidiary of RBS
Citizens, N.A.
  $ 21,538,461.54     $ 1,777,777.85     $ 2,769,230.77     $ 26,085,470.15  
Capital One Leverage Finance Corp.
  $ 16,153,846.15     $ 1,333,333.38     $ 2,076,923.08     $ 19,564,102.62  
 
                       
Total
  $ 70,000,000     $ 5,777,778     $ 9,000,000     $ 84,777,778  
 
                       

 